Title: To James Madison from Ann Cary Randolph Morris, [post–6 November 1816]
From: Morris, Ann Cary Randolph
To: Madison, James


        
          My dear Sir
          [post–6 November 1816]
        
        God will, no doubt, reward you for getting some of your Friends to see Mr Randolph read the two enclosed letters. Oh, Sir, in this alone can you serve the Injured innocent Babe of an afflicted widow her darling Child whom Mr. Ogden has Swindled out of half his patrimony and tries to Rob him of his home also. Most respectfully your humble Servant
        
          Ann C. Morris
        
        
          P. S
          Let some person write me a line, to say this is done; I pray you, if Beverley Randolph is in Washington he will do it: If Jack Randolph will not read my letter and Mr. Shorts I will pay for inserting both in the Intelligencer.
        
      